                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION
ROBIN CHESTNUT,                     :
                                    :
Plaintiff,                          :
                                    :
                                    :
v.                                  :  No. 3:19-CV-21 (CAR)
                                    :
CHOICE HOTELS INTERNATIONAL,:
INC.; DUKE HOSPITALITY, LLC;        :
K&D MANAGEMENT, LLC; KUKK, :
LLC; and JOHN DOES #3-5;            :
                                    :
       Defendants.                  :
___________________________________ :

                           ORDER ON JOINT MOTION TO REMAND

        Before the Court is the parties’ Joint Motion to Remand this premises liability action

to the State Court of Athens-Clarke County, Georgia. Plaintiff filed this action on January

21, 2019, in the State Court of Athens-Clarke County seeking damages from an alleged trip

and fall due to Defendants’ negligence and negligence per se in maintaining its premises.

Defendants removed the action to this Court on February 22, 2019, pursuant to the Court’s

diversity jurisdiction, and six days later, on February 28, 2019, the parties filed the Joint

Motion to Remand currently before the Court.

        Although the Court does not have discretion to remand a properly removed action

simply because both parties consent to remand, 1 the Court must remand a case it lacks


1See Mitchell & Shapiro LLP v. Marriott Int'l, Inc., No. 1:08-CV-1180-JTC, 2008 WL 11337750, at *1 (N.D. Ga. May
28, 2008) (citing In re City of Mobile, 75 F.3d 605, 607-08 (11th Cir. 1996) (denying joint motion to remand with
jurisdiction to consider. 2 In their Motion, the parties all agree that Defendants are not the

proper parties to this action. They further agree the proper defendant is a Georgia

corporation and once formally substituted will destroy diversity of citizenship between the

parties and thus this Court’s jurisdiction to consider the case. They ask the Court to remand

this case to state court so that the parties can substitute the proper parties and transfer the

case to the proper venue. Because this Court will lack jurisdiction over this case once the

proper defendant is named, the parties’ Joint Motion to Remand [Doc. 5] is GRANTED.

Pursuant to 28 U.S.C. § 1447(c), the case is hereby REMANDED to the state forum for further

proceedings. The Clerk of the Court is hereby DIRECTED to forward a certified copy of

this Final Order of Remand to the Clerk of the State Court of Athens-Clarke County,

Georgia, Civil Action No. ST19CV0028.

        SO ORDERED, this 10th day of March, 2019.

                                                   S/ C. Ashley Royal
                                                   C. ASHLEY ROYAL, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




no argument or citation to authority as improper, as “[t]he Court's discretion to remand a case involving a
properly removed federal claim is narrow and limited by statute.”), order vacated on reconsideration on other
grounds, No. 1:08-CV-1180-JTC, 2008 WL 11337749 (N.D. Ga. June 20, 2008). See also Buchner v. F.D.I.C., 981 F.2d
816, 820 (5th Cir. 1993)(citing Thermtron Prods. v. Hermansdorfer, 423 U.S. 336, 345 (1976) (“The rule established
by Thermtron is that a district court exceeds its authority if it remands a case on grounds not expressly
permitted by the controlling statute.”).
2 See 28 U.S.C. § 1447(c).

                                                        2
